Citation Nr: 1223338	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  04-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disorder manifested by a systolic murmur and hypertension, including as due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from February 1980 to February 1989.  

This matter comes to the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The issue of service connection for a heart disorder was previously remanded by the Board in April 2011 for further evidentiary development of obtaining a VA medical examination for a heart disorder.  This was accomplished, and the claim was readjudicated in a May 2012 supplemental statement of the case (SSOC).  For this reason, the Board concludes that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In May 2009, a travel Board hearing was held before a Veterans Law Judge who is not currently employed by the Board.  A transcript of this hearing is of record.  In April 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at the hearing in May 2009 is no longer employed by the Board and asking him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in his case.  In correspondence received by the Board in May 2012, the Veteran indicated that he did not wish to attend another hearing.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.  

2.  The Veteran did not sustain a heart injury or disease in service.

3.  Heart disorder symptoms were not chronic in service.

4.  Heart disorder symptoms have not been continuous since service separation.

5.  The Veteran's heart disorder is not related to active service.

6.  The Veteran's heart disorder is not causally related to or permanently worsened by service-connected disabilities.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active service and was not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.07, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely May 2003 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations in June 1989, November 2008, April 2011, and August 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of service connection for a heart disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA examinations, post-service VA and private treatment records, Social Security Administration (SSA) records, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as hypertension, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Heart Disorder

The Veteran contends that he has a heart disorder that began during active service and also that his heart disorder is due to service-connected lumbar spine disability.  During the current claim, the Veteran asserted that he presented with a heart murmur in service and has had continuous heart disorder symptoms since service separation.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a heart injury or disease in service, and did not experience chronic heart disorder symptoms in service.  Service treatment records are negative for any complaints or treatment for a heart injury or disease.  The evidence in this case includes the clinical evaluation at the December 1988 service separation examination that found normal "heart."  The Veteran's blood pressure (BP) was 122/76.  The service examiner reported a functional heart murmur; however, a functional heart murmur is a "cardiac murmur generated in the absence of organic cardiac disease."  Dorland's Illustrated Medical Dictionary 1208 (31st ed. 2007).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that heart disorder symptoms have not been continuous since service separation.  Following service separation in February 1989, the evidence of record shows no findings, diagnosis, or treatment for any heart disorder until January 2003.  The absence of post-service findings, diagnosis, or treatment after service for 14 years until January 2003 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic heart disorder symptoms in service or continuous symptoms of a heart disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

While the Veteran is competent to state that he had heart disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of heart disorder symptoms in service and continuous heart disorder symptoms since service, made in the context of the February 2003 claim of service connection (disability compensation) for a heart disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic heart disorder symptoms in service and continuous post-service heart disorder symptoms are inconsistent with the service treatment record evidence and the findings at the service separation examination in December 1988.

The Veteran's recent statements of chronic heart symptoms in service and continuous heart disorder symptoms are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  VA treatment records dated from November 2002 to February 2005 do not reflect any report of an in-service heart injury or disease, chronic heart disorder symptoms in service, or continuous heart disorder symptoms since service separation.  Private treatment records dated from April 1995 to January 2004 do not reflect any report of an in-service heart injury or disease, chronic heart disorder symptoms in service, or continuous heart disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran mention a heart injury in service, chronic heart disorder symptoms in service, or continuous heart disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  

Other evidence tending to show that heart disorder symptoms have not been continuous since service separation include the June 1989 VA examination, where the VA examiner reported a functional heart murmur.  In a January 1999 private treatment record, the private examiner reported no cardiopulmonary symptoms.  In a November 2002 VA treatment record, the VA examiner reported no heart murmurs.  In a February 2003 VA treatment record, the Veteran's BP was 130/74.  In a May 2003 VA treatment record, the Veteran's BP was 140/80.  In an 
August 2003 VA treatment record, the VA examiner reported normal sinus rhythm.  In a January 2004 private treatment record, the Veteran denied chest pain or heart disorder symptoms.  In a February 2004 VA treatment record, the VA examiner reported normal sinus rhythm.  In a July 2004 VA treatment record, the VA examiner reported normal sinus rhythm and no heart murmur.  In a March 2005 VA treatment record, the VA examiner reported heart with normal rate and rhythm.  In a March 2005 private treatment record, the private examiner reported negative adenosine test for ischemic changes and no arrhythmias.  In an August 2006 VA treatment record, the VA examiner reported heart size and pulmonary vascularity were normal.  In a February 2007 VA examination, the VA examiner reported a normal heart with no murmur.  In a November 2008 VA examination, the VA examiner reported normal stress test with no ectopy or ischemic changes.  The Board finds that the statements definitively indicating a lack of continuity of heart disorder symptomatology made to health care professionals are more credible than the more ambivalent statements regarding a heart disorder made in support of an appeal for compensation benefits.  See Cartright, 2 Vet. App. at 25; Pond (interest may affect the credibility of testimony).

The Veteran is also in receipt of SSA disability benefits.  In an April 2005 SSA "Disability Report," the Veteran reported that his heart problems began in 
January 2006.  Although SSA determinations regarding unemployability and disability are not binding on VA, they may be relevant in disability determinations.  Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  This evidence has no tendency to show in-service heart injury or disease symptoms during service or continuous post-service heart disorder symptoms since service.  Because this evidence tends to show the Veteran's own report of a post-service onset of heart symptoms years after service in 2006, and by omission of any history of heart injury or disease in service or any symptoms of a heart disability prior to 2006 also tends to show no chronic in-service or continuous post-service heart disorder symptoms, this evidence tends to weigh against a finding that the currently diagnosed heart disability is related to service.

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed heart disability is not related to his active service.  In a November 2008 VA examination, the VA examiner opined that the Veteran did not have any significant heart disease or arrhythmia.  In an August 2011 VA examination, the VA examiner opined that the Veteran's heart disorder was less likely than not (less than 50 percent probability) related to service.  The VA examiner reasoned that the Veteran did not exhibit any cardiac condition in service and that the functional heart murmur noted at service separation and at the June 1989 
post-service VA examination was a benign condition that is considered normal in young individuals.  The VA examiner further reasoned that the present disability of hypertension and bradycardia are distinct entities that are unrelated to the murmur and that the Veteran did not evidence any disease process that occurred in service which could have resulted in a valvular disease that manifests itself as a heart murmur.  

The weight of the competent evidence demonstrates no relationship between the Veteran's current heart disorder and his military service, including no credible evidence of continuity of symptomatology of a heart disorder which would serve either as a nexus to service or as the factual basis for a medical nexus opinion.  On the question of relationship of current heart disability to service, the only probative nexus opinions on file, in November 2008 and August 2011, weighs against the claim.  The November 2008 and August 2011 VA opinions are competent and probative medical evidence because they are factually accurate and are supported by an adequate rationale.  The VA examiners were informed of the pertinent evidence.  The VA examiners reviewed the claims file, including the Veteran's own reported histories and complaints, and fully articulated the opinions; therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against a finding of relationship of a heart disorder to service.  


The Veteran is also claiming that his heart disorder is the direct result of his service-connected disabilities, specifically service-connected lumbar spine disability.  To prevail on the issue of secondary service causation, the record must show 
(1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  

The Veteran is service connected for a lumbar spine disability.  In an April 2011 VA medical examination, the Veteran was diagnosed with essential hypertension and in an August 2011 VA medical examination the Veteran was diagnosed with bradycardia.  The Board finds that the weight of the evidence demonstrates that the Veteran's heart disorder is not proximately due to or aggravated by the service-connected lumbar spine disability.  

In the April 2011 VA medical opinion, which weighs against the Veteran's claim, the VA examiner opined that the Veteran's heart disorder was less likely than not related to the Veteran's service-connected lumbar spine disability.  The VA examiner reasoned that there was no evidence of a murmur upon examination, but that, even it were present, in the review of the current peer reviewed medical literature, there is not physiological nexus between degenerative disc disease and cardiac murmurs.  The VA examiner also reasoned that, although elevated blood pressure can occur from back pain, it has not been shown from peer reviewed medical literature that chronic hypertension can develop from chronic pain conditions.  The VA examiner further reasoned that chronic anti-inflammatory medication consumption can lead to kidney disease which can lead to hypertension; however, the VA examiner found no evidence of a kidney disease, given the normal urinalysis, BUN, creatinine, and GFR levels.  

For these reasons, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a heart disorder, including as secondary to a service-connected disability, and outweighs the Veteran's more recent contentions regarding in-service chronic heart disorder symptoms and post-service heart disorder symptoms.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a heart disorder, including as secondary to a service-connected disability, is denied.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


